DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102, 106, 108, 122, 124, 126, 118, 142, 150, 130, & 206.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
pulse tube compressor
JT expansion element within the JT cooler is surrounded by a heat sink and thermally isolated from a return tube
Counterflow heat exchangers are tube-in-tube heat exchangers
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 10 is objected to because of the following informalities:  
There are two claim 10s. Claims need to be renumbered.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: JT expansion element in claims 3 and 12, understood to be a capillary,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites “hotter incoming gas with cooler returning gas’ which is considered indefinite as it has not been defined where the incoming gas is coming from where the gas is returning from.  For the purpose of examination, this limitation is interpreted such that the hotter incoming gas is coming from the compressor and the cooler returning gas is returning to the compressor.

Claim 3 recites “wherein a JT expansion element within the JT cooler is surrounded by a heat sink and thermally isolated from a return tube” which is considered indefinite.  It is unclear how the if this means that a JT expansion element is required by the invention, what qualifies as “surrounded” for the limitation to be met and what and where the return tube is related to.  The specification does not define the heat sink, the return tube or how any isolation could be provided.  Looking at the drawings, it would appear that both what may qualify as the tub (118) the heat sink (160) and the expansion element (120) are all in thermal contact with each other but it is unclear. This claim is considered to be so indefinite as it precludes examination on the merits as it would require considerable speculation as to the meaning and configuration of the claim language and it is unclear how in view of the specification the claim elements are to be configured. 

The term "on the order of a few hundred kPa" in claim 5 is a relative term which renders the claim indefinite.  The term "on the order of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discusses 0.1 MPa, 0.125 MPa, 0.15 MPa, 0.2 MPa, but it is unclear if this is the range of “on the order of a few hundred kPa”. For the purpose of examination, this limitation is interpreted to be between 0.1 MPa and 0.2 MPa.


The term "on the order of a few kPa in claim 5 is a relative term which renders the claim indefinite.  The term "on the order of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discusses 3.2 kPa to 200 kPa but it is unclear if this range qualifies as “on the order of a few kPa”.  For the purpose of examination, this limitation is interpreted to be between 3.2 and 200 kPa.

Claim 10 (first recitation) recites “standard sized” which is considered indefinite.  Standard is a relative term which is not defined by the specification the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Standard in this case would be relative to the industry and the source of the tubing.  As such, it is unclear what would actually be required to meet the limitation.  For the purpose of examination this limitation is interpreted such that what is required is that there is stainless steel tubing present.

Claim 10 (second recitation) recites “last pulse tube” which is considered indefinite as it is unclear what last is as a first has not been defined, just that there is multiple.  For the purpose of examination, this limitation is interpreted to be the coldest pulse tube stage.




Claims 2, 4, 6-9, 11-12 are rejected as being dependent upon a rejected claim.




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims (s) 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20040187519), hereinafter referred to as Zhu and further in view of Luong et al. (US 9328943), hereinafter referred to as Luong.


With respect to claim 1, Zhu (Figure 1) teaches a compact, low-power cryo-cooler for cryogenic systems comprising: a cryo-cooler compressor (compressor 11, paragraph 48) for providing a flow of hot high-pressure gas (high pressure gas comes from port 13, paragraph 48 which would be the hot gas) and receiving a return flow of cool low-pressure gas (low-pressure gas is received at port 12, paragraph 48); 
a series of counterflow heat exchangers configured to cool hotter incoming gas with cooler returning gas (heat exchangers 211, 221, 231, where gas from 13 is cooled against returning gas from 25)
a pulse tube cooler (3, paragraph 47) including a pulse tube compressor (compressor 11 also acts as the pulse tube refrigerator) and a series of closed-cycle pulse tube cooling stages (cold heads 31 and 32 would be the coldest point of the closed cycle loop that forms the pulse tube stage) configured to interact with the counterflow heat exchangers to pre-cool the high pressure gas to at least as low as 10 K (the refrigearn is cooled alternating between the pulse tube and the counter flow heat exchanger to provide a refrigerant at a temperature  as low as 2 K, paragraph 44); and a Joule-Thomson (JT) cooler (Joule-Thompson valve 24, paragraph 53) configured to cool the pre-cooled gas (the JT valve 24 would further cool the refrigerant).



Zhu does teach that prior to expansion the temperature that a helium refrigerant can be as low as 2 K or as high as 30 K, with varying ranges depending on other conditions (paragraph 44).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the Joule-Thompson cooler (JT valve) of Zhu provide cooling to at least as low as 2.5 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Zhu would not operate differently with a temperature as low as 2.5 K after expansion (since the pre-expansion is variable and obvious and as the expansion is a function of the pre-expansion temperature so is the post expansion) as the choice of specific temperature would be decided based on what needs to be cooled, with such a range of temperatures upstream of expansion known to vary.  Further, applicant places no criticality on the range claimed, indicating simply temperatures up to 2.5 K are acceptable, (Page 5, line 110) and at least 2.5 K (abstract).

Zhu does not teach wherein the cryo-cooler and associated drive and control electronics fit within a 7U electronics rack and the cool and associated drive and control electronics require less than about 300 W of power to achieve 2.5 K.
. 
But, Zhu fails to teach wherein the cryo-cooler and associated drive and control electronics fit within a 7U electronics rack and the cooler and associated drive and control electronics require less than about 300 W of power to achieve 2.5 K.  


Luongo teaches that it is desirable to design a cooler which can meet the requirements of fast cool-down and long operation while remaining, small light-weight and relatively lower power (Column 5, lines 55-60).  This provides a showing that size and power are result effective variable and that is desirable to minimize both.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have based on the teaching of Luongo design the device of Zhu wherein the cryo-cooler and associated drive and control electronics fit within a 7U electronics rack and the cooler and associated drive and control electronics require less than about 300 W of power to achieve 2.5 k as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant places no criticality on the range claimed, indicating that the device “requires around 300 W or less” (abstract) and that it fits inside a 7U standard rack (Page 2, line 28).

With respect to claim 2, Zhu does not teach wherein the JT cooler is further configured to col the pre-cooled gas to 2.2 K.
Zhu does teach that prior to expansion the temperature that a helium refrigerant can be as low as 2 K or as high as 30 K, with varying ranges depending on other conditions (paragraph 44).


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the Joule-Thompson cooler (JT valve) of Zhu provide cooling to at least as low as 

Claim 3 is rejected as being dependent upon a rejected to claim.


With respect to claim 4, Zhu as modified does not teach the cryo-cooler requires less than 250 W of power.  
Luongo teaches that it is desirable to design a cooler which can meet the requirements of fast cool-down and long operation while remaining, small light-weight and relatively lower power (Column 5, lines 55-60).  This provides a showing that size and power are result effective variable and that is desirable to minimize both.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have based on the teaching of Luongo design the device of Zhu wherein the cryo-cooler and require less than 250 W of power to achieve as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 


With respect to claim 5, Zhu as modified does not teach the cryo-cooler of claim 1 wherein the input pressure to the JT cooler is on the order of a few hundred kPa and the output pressure from the JT cooler is on the order of a few kPa.  

Zhu does teach that the input to a pressure drop in the system can be as low as 0.1-10Mpa (which would be equivalent to what pressure would be feeding into the JT valve of Figure 1).

It would have been obvious to a person having ordinary skill at the time the invention was filed for the input pressure to the JT cooler of Zhu to have been on the order of a few hundred kPa and the output pressure from the JT cooler is on the order of a few kPa since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   As the input to the JT cooler is variable so would the output and it would be obvious to have provided a pressure drop as claimed to provide a desired temperature drop in the JT cooler.  Further, applicant places no criticality on the range claimed, indicating various conditions ranging from 0.1 MPa to 0.2 MPa (Page 9, lines 28-29).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong and further in view of Sakamoto et al. (US PG Pub 20190285339), hereinafter referred to as Sakamoto. 


With respect to claim 6, Zhu as modified teaches the cryo-cooler of claim 5 wherein the flow from the JT cooler is on the order of half a mg/sec.  Zhu does teach that the flow in the heat exchanger 
Sakamoto teaches that the opening of a JT valve is fixed to control flowrate of the refirgearnt to provide a desired configuration (paragraph 88).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed based on the teaching of Sakamoto to have in Zhu et al. the flow from the JT cooler is on the order of half a mg/sec as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would be done to provide a desired flow and cooling condition as provided by the expanded fluid.  Further, applicant has not provide any criticality for this limitation indicating simply that “the flow from the JT cooler is on the order of half a mg/sec).




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong and further in view of Wang (US PG Pub 20050274124), hereinafter referred to as Wang.

With respect to claim 7, Zhao does not teach having three pulse tube stages.

Wang teaches that a cryocooler (Figure 1) can have three stages (90/100/110) (paragraph 20).



Further, while Wang teaches the temperatures of the three stages are 40-75 K, 15-25 K, and 2-10 K, Zhao as modified by Wang does not teach that the three stages are about 50-100 K, 20-30 K, and 6-10K.  Wang does teach that “it will be understood by those skilled in the art that the exact temperature ranges given in this description and drawings are for example only, and the cooler could be built for other temperatures as would be required by the particular application in which the cooler will be employed”.  As such, the specific temperatures of each stage are merely result effective variables.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wang to have had when using three stages in Zhao as modified to have had the temperatures be about 50-100 K, 20-30 K, and 6-10K respectively as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would be done to provide the necessary cooling to the refrigerant in the system.  Further, applicant has not provide any criticality for this limitation indicating simply that the temperature are “about” those temperatures (claim 7).



Claims (s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong and further in view of WU et al. (US 20190024949 A1), hereinafter referred to as Wu.


	Wu teaches that helium used for cryogenic cooling is either helium-4 or helium-3 (paragraph 6).  One having ordinary skill in the art would recognize that helium used for a cooling system is either helium-3, helium-4 or a mixture as those are the only stable isotopes of helium and thus only them and a mixture would be suitable.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wu to have had the helium use in the refrigeration cycle of Zhu be helium-4 since it has been shown that choosing from a finite number of predictable solutions with a reasonable expectation of success is obvious whereby for helium as there are only three options available one having ordinary skill would consider it obvious to choose from between the three options.

With respect to claim 9, Zhu as modified does not teach wherein the gas is 3He.
Wu teaches that using helium-3 can achieve a temperature lower than that of using helium-4 (paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wu used helium-3 as the refrigerant of Zhu so as to achieve the maximum available cooling by reaching a lower temperature.

Zhu as modified does not teach the JT cooler is configured to cool the gas to around 1.25K.

Zhu as modified does teach that prior to expansion the temperature that a helium refrigerant can be as low as 2 K or as high as 30 K, with varying ranges depending on other conditions (paragraph 44).


.

Claim(s) 10 (first recitation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong and further in view of Takayama et al. (US PG Pub 20110173995), hereinafter referred to as Takayama.

With respect to claim 10, Zhu as modified teaches wherein the pulse tube stages have regenerators and pulse tube walls (first and second pulse tube 34 and 36 both have walls as seen in the figure and thermal accumulators 33 and 35, which would be understood to be regenerators, both have walls as seen in the figure, paragraph 58).

Zhu as modified does not teach wherein the regenerator and pulse tube walls comprise standard sized stainless-steel tubing.

Takayama teaches that both the regenerator and pulse tube are formed of a hollow cylinder (which would be a tube) of stainless steel (paragraphs 28-29).

. 

Claims(s) 10 (second recitation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luong and further in view of Yamada et al. (US PG pub 20150219366), hereinafter referred to as Yamada.

With respect to claim 10, Zhu as modified does not teach wherein the last pulse tube cooling stage utilizes erbium-nickel spheres.  
Yamada teaches that a regenerator material particle can be from the erbium-nickel group (paragraph 40).  Further, Yamada teaches that the particles are preferably spherical to increase density (paragraph 44).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Yamada provided the regenerators (both stages) of Zhu with erbium-nickel spheres as the regenerator material since it has been shown that combining prior art elements to yield predictable results whereby utilizing spheres of erbium-nickel would provide a dense regenerator using a material known to be suitable for such cryogenic operations.


Claims (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luongo and further in view of Kreckner (US PG Pub 20130091870), hereinafter referred to as Kreckner.



Kreckner teaches that counter-current gas pre-coolers can be designed in tube-in-tube configuration (paragraph 45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kreckner configure the counterflow heat exchangers of Zhu as modified since it has been shown to be obvious to combine prior art elements to yield predictable results where it can be shown by Kreckner that it is old and well known to use tube-in-tube heat exchangers for gas pre-cooling one having ordinary skill in the art would consider it obvious to use in as the heat exchangers of Zhu.



Claims (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu/Luongo and further in view of Nagao (US Patent No. 5697219), hereinafter referred to as Nagao and Oshitani et al. (US PG pub 20070028646), hereinafter referred to as Oshitani and Simmonds et al. (US Patent No. 4791788), hereinafter referred to as Simmonds.

With respect to claim 12, Zhu as modified does not teach wherein a JT expansion element within the JT cooler is a capillary.

Nagao teaches that a throttle section for effecting Joule-Thomson expansion can be a throttle valve, capillary, porous member or the like (Column 8, lines 53-58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used a capillary instead of a expansion valve since it has been shown that a simple 

Nagao does not teach wherein the JT cooler is 1m-3m long, 40 micrometer- 60 micrometer inner diameter.

Oshitani teaches that the length of a capillary tube is chosen relative to the amount of pressure reduction and the longer a tube the more inner diameter which allows for an increase in the minimum refrigerant cross sectional area.  Thus, the length and diameter of the tube are result effective variables, chosen to achieve a desired refrigeration configuration.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Oshitani when using a capillary as the expansion element of Zhu as modified to have had the capillary have a length of 1m-3m long and a 40 micrometer- 60 micrometer inner diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  The specific length and diameter would have been obvious as it is chosen to achieve a desired configuration for refrigeration of the fluid passing through.  Further, applicant places no criticality on the range claimed, indicating simply that the impedance in one example was 2 m long, 50 um (page 7, lines 28-29) but provides a wider range as possible configurations (clm12).

Zhao as modified does not teach that the capillary is stainless steel.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Simmonds to have when using a capillary in Zhao as modified to have it be stainless steel since it has been shown that combining prior art elements to yield predictable results is obvious whereby using stainless steel would provide the capillary with low thermal conductivity so it does not absorb heat from the fluid or the fluid absorb heat from outside the capillary.



Conclusion                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763